Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 30, 2022

                                       No. 04-22-00182-CV

                            IN THE INTEREST OF A.R.T., a Child

                   From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020PA01505
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        In this accelerated appeal of the trial court’s order terminating Appellant’s parental rights,
Appellant’s court-appointed attorney filed an Anders brief. In the brief, counsel states that after
a professional evaluation of the record, counsel finds no reversible error, concludes the appeal is
without merit and frivolous, and counsel attached a motion to withdraw. See Anders v.
California, 386 U.S. 738, 744 (1967); In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at
*4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure in a parental
rights termination appeal).
       Counsel informed Appellant of her right to file a pro se brief and to request a free copy of
the appellate record. Counsel provided Appellant with a form request for a free copy of the
appellate record, and the form lacks only Appellant’s contact information, date, and signature.
        The State filed a letter waiving its right to file a responsive brief unless Appellant files a
pro se brief.
       If Appellant desires to file a pro se brief, we order Appellant to do so within twenty
days of the date of this order. See TEX. R. APP. P. 38.6(a).
       If Appellant files a pro se brief, the State may file a responsive brief not later than twenty
days after Appellant’s pro se brief is filed in this court. See id. R. 38.6(b).
       The motion to withdraw is held in abeyance pending further order of this court.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court